Citation Nr: 1427828	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-00 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for achalasia.

2.  Entitlement to an increased rating for varicose veins of the right leg status post ligation with scars, rated as 10 percent disabling prior to February 5, 2009, and as 20 percent disabling from February 5, 2009, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to a rating in excess of 30 percent for achalasia, and granted an increased rating of 10 percent rating for varicose veins, effective July 9, 2004.  During the course of the appeal, an October 2013 RO decision increased the rating for varicose veins to 20 percent, effective February 5, 2009.

In May 2014, the Veteran testified before the undersigned at a videoconference hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing, the Veteran testified that varicose veins and achalasia have worsened since his last VA examination in October 2011.  The Veteran must be afforded a VA examination to determine the current level of severity associated with these disabilities.  Additional VA treatment records should also be obtained, as set forth below.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dated from January 2011 to August 2011, to include any report of surgery for varicose veins dated in February 2011; as well as records dated from October 2013, forward.

2.  Thereafter, arrange for a VA examination to determine the current severity of the Veteran's varicose veins of the right leg status post ligation with scars.  The claims file should be made available to and reviewed by  the examiner.  All indicated tests and studies should be accomplished.

In accordance with the latest worksheet for evaluating varicose veins, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the varicose veins of the right lower extremity.  

The examiner must also include all objective and subjective findings associated with residual scars from ligation.

Further, the Veteran has stated that he has nerve damage in his right leg as a result of surgery for his varicose veins.  The examiner should determine whether there is any neurological disability associated with the varicose veins of the right leg, and if so, specify the specific nerve(s) affected together with the degree of paralysis.


3.  Arrange for a VA examination to determine the current severity of the Veteran's achalasia.  The claims file should be made available to and reviewed by  the examiner.  All indicated tests and studies should be accomplished.

In accordance with the latest worksheet for evaluating achalasia, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of disability.  The reported findings must include whether the disability is severe, permitting only liquids, and whether there is marked impairment of general health.

4.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, the RO/AMC must readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



